



Exhibit 10.1
 


Thirteenth Amendment to the
First Amended and Restated Agreement
of Limited Partnership
of SL Green Operating Partnership, L.P.
 
 
This Amendment is made as of April 2, 2014 by SL Green Realty Corp., a Maryland
corporation, as managing general partner (the “Company” or the “Managing General
Partner”) of SL Green Operating Partnership, L.P., a Delaware limited
partnership (the “Partnership”), and as attorney-in-fact for the Persons named
on Exhibit A to the First Amended and Restated Agreement of Limited Partnership
of SL Green Operating Partnership, L.P., dated as of August 20, 1997, as amended
from time to time (the “Partnership Agreement”), for the purpose of amending the
Partnership Agreement.  Capitalized terms used herein and not defined shall have
the meanings given to them in the Partnership Agreement.
 
WHEREAS, Section 4.02A of the Partnership Agreement grants the Managing General
Partner authority to cause the Partnership to issue interests in the Partnership
to Persons other than the Managing General Partner in one or more classes or
series, with such designations, preferences and relative, participating optional
or other special rights, powers and duties as may be determined by the Managing
General Partner in its sole and absolute discretion, subject to applicable
Delaware law.
 
WHEREAS, the Managing General Partner has determined that it is necessary and
desirable to amend the Partnership Agreement to create and set forth the terms
of the redeemable preferred partnership units having the designations, rights
and preferences set forth herein.
 
WHEREAS, solely to the extent necessary to effect the establishment of the
Series J Preferred Units (as defined herein) with the terms and conditions
described herein, the following shall be deemed to amend Articles V and VI and
Section 8.06 of the Partnership Agreement.
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Managing General Partner hereby amends the Partnership Agreement as follows:
 
1.           Article I of the Partnership Agreement is hereby amended by adding
the following definition:
 
“Series J Preferred Units” means the series of Partnership Units established
pursuant to the Thirteenth Amendment to this Partnership Agreement, representing
units of Limited Partnership Interest designated as the Series J Preferred
Units, with the preferences, rights, voting powers, restrictions, limitations as
to distributions, qualifications and terms and conditions of redemption,
repurchase and conversion as described herein.
 
2.           In accordance with Section 4.02A of the Partnership Agreement, set
forth below are the terms and conditions of the Series J Preferred Units hereby
established:
 

 
 

--------------------------------------------------------------------------------

 



A.           Designation and Number.  The Partnership Units, designated as the
Series J Preferred Units, is hereby established.  The maximum number of Series J
Preferred Units shall be 4,000 units.
 
B.           Rank.  The Series J Preferred Units, with respect to rights to the
payment of dividends and the distribution of assets upon the liquidation,
dissolution or winding up of the Partnership, rank (a) senior to the Class A
Units, the Class B Units (collectively, the “Common Units”), the Series H
Preferred Units and all Partnership Interests outstanding or issued in the
future by the Partnership, the terms of which do not expressly provide that such
Partnership Interest ranks senior to or on a parity with the Series J Preferred
Units, (b) on a parity with the Series F Preferred Units, the Series G Preferred
Units, the Series I Preferred Units and all Partnership Interests outstanding or
issued in the future by the Partnership, the terms of which expressly provide
that such Partnership Interest ranks on a parity with the Series J Preferred
Units and (c) junior to all Partnership Interests issued in the future by the
Partnership (provided prior consent of a majority in interest of holders of the
Series J Preferred Units has been obtained), the terms of which expressly
provide that such Partnership Interest ranks senior to the Series J Preferred
Units.
 
C.           Distributions.
 
(i)           Pursuant to Section 5.01 of the Partnership Agreement but subject
to the rights of holders of any Partnership Units ranking senior to the Series J
Preferred Units as to the payment of distributions, the holders of the then
outstanding Series J Preferred Units shall be entitled to receive, when, as and
if authorized by the Managing General Partner, out of Available Cash, cumulative
quarterly preferential cash distributions in an amount per unit equal to 0.9375%
of the $1,000.00 liquidation preference (equivalent to a fixed annual amount of
$37.50 per unit).  Distributions on the Series J Preferred Units shall accrue
and be fully cumulative from the date of original issuance and shall be payable
quarterly when, as and if authorized by the Managing General Partner, in equal
amounts in arrears on the 15th day of each January, April, July and October or,
if not a business day, the next succeeding business day (each, a “Series J
Preferred Unit Distribution Payment Date”). Any distribution (including the
initial distribution) payable on the Series J Preferred Units for any partial
distribution period shall be prorated and computed on the basis of a 360-day
year consisting of twelve 30-day months.  Distribution period shall mean the
period from and including the date of original issuance and ending on but
excluding the next Series J Preferred Unit Distribution Payment Date, and each
subsequent period from and including such Series J Preferred Unit Distribution
Payment Date and ending on but excluding the next following Series J Preferred
Unit Distribution Payment Date.
 
(ii)           No distribution on the Series J Preferred Units shall be
authorized by the Managing General Partner or declared or paid or set apart for
payment by the Partnership at such time as the terms and provisions of any
agreement of the Managing General Partner or the Partnership, including any
agreement relating to its indebtedness, prohibits such authorization,
declaration, payment or setting apart for payment or provides that such
authorization, declaration, payment or setting apart for payment would
constitute a breach thereof, or a default thereunder, or if such authorization,
declaration, payment or setting apart for payment shall be restricted or
prohibited by law.  No interest, or sum of money in lieu of interest, shall be
payable

 
 

--------------------------------------------------------------------------------

 



in respect of any distribution payment or payments on the Series J Preferred
Units which may be in arrears.
 
(iii)           Notwithstanding the foregoing, distributions with respect to the
Series J Preferred Units shall accumulate whether or not any of the foregoing
restrictions exist, whether or not there is sufficient Available Cash for the
payment thereof and whether or not such distributions are authorized.
Accumulated but unpaid distributions on Series J Preferred Units shall not bear
interest and holders of the Series J Preferred Units shall not be entitled to
any distributions in excess of full cumulative distributions.  Any distribution
payment made on the Series J Preferred Units shall first be credited against the
earliest accumulated but unpaid distribution due with respect to such units
which remains payable.
 
(iv)           Except as provided in section 2.C.(v), unless full cumulative
distributions have been or contemporaneously are declared and paid or
authorized, and a sum sufficient for the payment thereof set apart for such
payment on the Series J Preferred Units for all past distribution periods and
the then current distribution period, no distributions (other than in
Partnership Interests ranking junior to the Series J Preferred Units as to the
payment of dividends and the distribution of assets upon any liquidation,
dissolution or winding up of the Partnership) shall be authorized, declared or
paid or set apart for payment nor shall any other distribution be authorized,
declared or made upon the Common Units or any other Partnership Interests
ranking, as to the payment of distributions or the distribution of assets upon
any liquidation, dissolution or winding up of the Partnership, junior to or on
parity with the Series J Preferred Units for any period, nor shall any Common
Units or other Partnership Interests ranking junior to or on parity with the
Series J Preferred Units as to the payment of distributions or the distribution
of assets upon any liquidation, dissolution or winding up of the Partnership, be
redeemed, purchased or otherwise acquired for any consideration (or any moneys
be paid to or made available for a sinking fund for the redemption of any such
Partnership Interests) by the Partnership (except by conversion into or exchange
for Partnership Interests ranking junior to the Series J Preferred Units as to
the payment of distributions and the distribution of assets upon any
liquidation, dissolution or winding up of the affairs of the Partnership).
 
(v)           When distributions are not paid in full (or a sum sufficient for
such full payment is not so set apart) upon the Series J Preferred Units and any
other Partnership Interests ranking on a parity as to the payment of
distributions with the Series J Preferred Units, all distributions authorized
and declared upon the Series J Preferred Units and any other Partnership
Interests ranking on a parity as to the payment of distributions with the Series
J Preferred Units shall be declared pro rata so that the amount of distributions
authorized and declared per Series J Preferred Units and such other Partnership
Interests shall in all cases bear to each other the same ratio that accumulated
distributions per each Series J Preferred Unit and such other Partnership
Interests (which shall not include any accumulation in respect of unpaid
distributions for prior distribution periods if such other Partnership Interests
do not have a cumulative distribution) bear to each other.


(vi)           The holders of the Series J Preferred Units shall not be entitled
to any distribution, whether payable in cash, property or Partnership Interests,
in excess of full cumulative distributions on the Series J Preferred Units as
described above.  Accrued but unpaid

 
 

--------------------------------------------------------------------------------

 



distributions on the Series J Preferred Units will accumulate as of the Series J
Preferred Unit Distribution Payment Date on which they first become payable.
 
D.           Allocations.  Allocations of the Partnership’s items of income,
gain, loss and deduction shall be allocated among holders of Series J Preferred
Units in accordance with Article VI of the Partnership Agreement.  
 
E.           Liquidation Preference.
 
(i)           In the event of any voluntary or involuntary liquidation,
dissolution or winding up of the Partnership, the holders of the Series J
Preferred Units shall be entitled to receive out of the assets of the
Partnership available for distribution to the Partners pursuant to Section
13.02.A of the Partnership Agreement a liquidation preference of $1,000.00 per
Series J Preferred Unit, plus an amount equal to any accumulated and unpaid
distributions (whether or not earned or authorized) to the date of payment (the
“Series J Liquidation Value”), before any distribution of assets is made to
holders of Common Units, Series H Preferred Units or any other Partnership
Interests that rank junior to the Series J Preferred Units as to the
distribution of assets upon the liquidation, dissolution or winding up of the
Partnership, but subject to the preferential rights of the holders of
Partnership Interests ranking senior to the Series J Preferred Units as to the
distribution of assets upon the liquidation, dissolution or winding up of the
Partnership.
 
(ii)           If upon any such voluntary or involuntary liquidation,
dissolution or winding up of the Partnership, the assets of the Partnership
legally available for distribution to its Partners are insufficient to make such
full payment to the holders of the Series J Preferred Units, and the
corresponding amounts payable on all other Partnership Interests ranking on a
parity with the Series J Preferred Units as to the distribution of assets upon
the liquidation, dissolution or winding up of the Partnership, then the holders
of the Series J Preferred Units and all other holders of such Partnership
Interests on a parity with the Series J Preferred Units shall share ratably in
any such distribution of assets in proportion to the full liquidating
distributions (including, if applicable, accumulated and unpaid distributions)
to which they would otherwise be respectively entitled.
 
(iii)           After payment of the full amount of the Series J Liquidation
Value, the holders of the Series J Preferred Units shall have no right or claim
to any of the remaining assets of the Partnership.
 
(iv)           None of a consolidation or merger of the Partnership with or into
another entity, a merger of another entity with or into the Partnership, a
statutory unit exchange by the Partnership or a sale, lease or conveyance of all
or substantially all of the Partnership’s property or business shall be
considered a liquidation, dissolution or winding up of the affairs of the
Partnership.
 
 
F.           Redemption at the Option of the Partnership. 
 
(i)           The Partnership, at its option, may redeem Series J Preferred
Units, in whole or from time to time in part, at a price per unit, payable in
cash, in an amount equal to the Series J Liquidation Value of such Series J
Preferred Unit to the date of such redemption (the

 
 

--------------------------------------------------------------------------------

 



“Redemption Consideration”).  The date of redemption shall be selected by the
Managing General Partner, shall be specified in a notice of redemption and may
not be earlier than the date notice of redemption is sent by the Partnership. If
full cumulative distributions on all outstanding Series J Preferred Units have
not been declared and paid, or declared and set apart for payment, no Series J
Preferred Units may be redeemed unless all outstanding Series J Preferred Units
are simultaneously redeemed.


(ii)           If the Partnership shall redeem Series J Preferred Units pursuant
to this Section 2.F, notice of such redemption shall be given to the holders of
record of the Series J Preferred Units.  Such notice shall be provided by mail
or by recognized overnight courier at such holder’s address as the same appears
in the records of the Partnership.  Neither the failure to mail any notice
required by this paragraph, nor any defect therein or in the mailing thereof to
any particular holder, shall affect the sufficiency of the notice or the
validity of the proceedings for redemption with respect to the other
holders.  Any notice mailed in the manner herein provided shall be conclusively
presumed to have been duly given on the date mailed whether or not the holder
receives the notice.  Each such notice shall state, as appropriate:  (i) the
date of redemption; (ii) the number of Series J Preferred Units to be redeemed
and, if fewer than all such shares held by such holder are to be redeemed, the
number of such units to be redeemed from such holder; (iii) the Redemption
Consideration payable on such date of redemption; and (iv) a statement as to
whether or not accumulated and unpaid distributions will be payable as part of
the Redemption Consideration, or payable on the next Series J Preferred Unit
Distribution Payment Date to the record holders at the close of business on the
relevant record date as described in the next sentence.  Notice having been
mailed as aforesaid, from and after the date of redemption (unless the
Partnership shall fail to make available the amount of cash necessary to effect
such redemption), (i) distributions on the Series J Preferred Units so called
for redemption shall cease to accumulate on the Series J Preferred Units called
for redemption, (ii) said unit shall no longer be deemed to be outstanding, and
(iii) all rights of the holders thereof as holders of the Series J Preferred
Units shall cease (except the right to receive the cash payable upon such
redemption, without interest thereon, upon surrender and endorsement of their
certificates if so required); provided, however, that if the date of redemption
for the Series J Preferred Units occurs after any Partnership Record Date (as
defined in the Partnership Agreement) and on or prior to the related Series J
Preferred Unit Distribution Payment Date, the full distribution payable on such
Series J Preferred Unit Distribution Payment Date in respect of such Series J
Preferred Units called for redemption shall be payable on such Series J
Preferred Unit Distribution Payment Date to the holders of record of such unit
at the close of business on the corresponding Partnership Record Date
notwithstanding the prior redemption of such unit, and shall not be payable as
part of the Redemption Consideration for such unit.  The Partnership’s
obligation to make available the cash necessary to effect the redemption in
accordance with the preceding sentence shall be deemed fulfilled if, on or
before the applicable date of redemption, the Partnership shall irrevocably
deposit in trust with a bank or trust company, such amount of cash as is
necessary for such redemption, plus, if such date of redemption occurs after any
record date and on or prior to the related Series J Preferred Unit Distribution
Payment Date, such amount of cash as is necessary to pay the distribution
payable on such Series J Preferred Unit Distribution Payment Date in respect of
such Series J Preferred Units called for redemption, with irrevocable
instructions that such cash be applied to the redemption of the Series J
Preferred Units so called for redemption and, if applicable, the

 
 

--------------------------------------------------------------------------------

 



payment of such distribution.  No interest shall accrue for the benefit of the
holders of Series J Preferred Units to be redeemed on any cash so set aside by
the Partnership.  Subject to applicable escheat laws, any such cash unclaimed at
the end of two years from the applicable date of redemption shall revert to the
general funds of the Partnership, after which reversion the holders of Series J
Preferred Units so called for redemption shall look only to the general funds of
the Partnership for the payment of such cash.


(iii)           If fewer than all the outstanding Series J Preferred Units are
to be redeemed, shares to be redeemed shall be selected by the Partnership from
outstanding Series J Preferred Units not previously called for redemption by lot
or, with respect to the number of Series J Preferred Units held of record by
each holder of such shares, pro rata (as nearly as may be) or by any other
method as may be determined by the Managing General Partner in its discretion to
be equitable


(iv)           From and after the applicable redemption date, the Series J
Preferred Units so redeemed shall no longer be outstanding and all rights
hereunder, to distributions or otherwise, with respect to such Series J
Preferred Units shall cease.
 
G.           Voting Rights.  Except as required by applicable law, the Series J
Preferred Units shall have no voting rights, except that no amendment of the
Partnership Agreement shall be made that materially adversely affects the rights
of the holders of Series J Preferred Units without the consent of such holder
(unless all holders of Partnership Interests are materially adversely affected
to the same degree).  For the avoidance of doubt, any amendment to create,
establish or amend the rights and designations of a series of Partnership Units
shall not require the consent of the holders of the Series J Preferred Units.
 
H.           Conversion.  The Series J Preferred Units are not convertible into
or exchangeable for any other property or securities of the Partnership.
 
I.           Transfer.  In addition to the restrictions set forth in Section
11.03 of the Partnership Agreement, except as set forth in section 2.F above, a
holder of the Series J Preferred Unit may not Transfer the Series J Preferred
Unit (including, in the case of a holder that is an entity, by dividend or
distribution to its equity holders or other members) without the consent of the
Managing General Partner, which consent may be withheld in the Managing General
Partner’s sole discretion.  Any attempt to effect a Transfer of the Series J
Preferred Units without the Managing General Partner’s consent shall be void ab
initio.  For purposes of this section 2.I, “Transfer” shall mean any sale,
transfer, encumbrance, gift, donation, assignment, pledge, hypothecation, or
other disposition, whether similar or dissimilar to those previously enumerated,
whether voluntary or involuntary, and including but not limited to, any
disposition by operation of law, by court order, by judicial process, or by
foreclosure, levy or attachment.
 
The term “Transfer” as used in this section 2.I or Article XI of the Partnership
Agreement shall not include any redemption of the Series J Preferred Units by
the Partnership.
 
J.           Restrictions on Ownership.  No person that is not a legal resident
of the United States of America shall be permitted to beneficially own, directly
or indirectly for U.S. federal income tax purposes, the Series J Preferred
Units.  The acquisition of the Series J Preferred Units

 
 

--------------------------------------------------------------------------------

 



by any person that is not a legal resident of the United States of America,
whether or not in accordance with Section 2.I above, shall be void ab initio.
 
3.           Except as modified herein, all terms and conditions of the
Partnership Agreement shall remain in full force and effect, which terms and
conditions the Managing General Partner hereby ratifies and confirms.
 
4.           This Amendment shall be construed and enforced in accordance with
and governed by the laws of the State of Delaware, without regard to conflicts
of law.
 
5.           If any provision of this Amendment is or becomes invalid, illegal
or unenforceable in any respect, the validity, legality and enforceability of
the remaining provisions contained herein shall not be affected thereby.
 
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first set forth above.
 



 
SL GREEN REALTY CORP., a Maryland corporation, as General Partner of SL Green
Operating Partnership, L.P. and on behalf of existing Limited Partners
           
By:
/s/ ANDREW MATHIAS
     
Name:
Andrew Mathias
     
Title:
President
 
